


EXHIBIT 10.114
CONFIDENTIAL TREATMENT:
MICRON TECHNOLOGY, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. MICRON
TECHNOLOGY, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.


DEPOSIT AGREEMENT
This DEPOSIT AGREEMENT (this “Agreement”) is made and entered into as of this
6th day of April, 2012 (the “Effective Date”), by and between Intel Corporation,
a Delaware corporation (“Intel”), and Micron Technology, Inc., a Delaware
corporation (“Micron”). Each of Intel and Micron may be referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
A.    Simultaneously with the execution of this Agreement, the Parties are
entering into that certain Wafer Supply Agreement (the “Supply Agreement”)
pursuant to which Micron and Micron Semiconductor Asia Pte. Ltd., a Singapore
corporation (together with Micron, the “Micron Parties”), will supply and Intel
will purchase Probed Wafers (as defined in the Supply Agreement).
B.    As an inducement to the Micron Parties to supply Probed Wafers under the
Supply Agreement, Intel has agreed to make with Micron a refundable deposit
against Intel's payment obligations thereunder upon the terms and subject to the
conditions set forth in this Agreement.
C.    As an inducement to Intel to make such refundable deposit, Micron has
agreed to enter into and perform its obligations under this Agreement and the
Supply Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth in Exhibit A.
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Recitals, Exhibits or Schedules are to Sections, Articles, Recitals,
Exhibits or Schedules of or to this Agreement; (ii) each of the Schedules will
apply only to the corresponding Section




--------------------------------------------------------------------------------




or subsection of this Agreement; (iii) words in the singular include the plural
and vice versa; (iv) the term “including” means “including without limitation”;
and (v) the terms “herein,” “hereof,” “hereunder” and words of similar import
shall mean references to this Agreement as a whole and not to any individual
Section or portion hereof. All references to $ or dollar amounts will be to
lawful currency of the United States of America. All references to “day” or
“days” will mean calendar days and all references to “quarter(ly)”, “month(ly)”
or “year(ly)” will mean Fiscal Quarter, Fiscal Month or Fiscal Year,
respectively.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.
ARTICLE 2
REFUNDABLE DEPOSIT
2.1    Refundable Deposit. The Parties acknowledge and agree that on the
Effective Date, Intel deposited with Micron the sum of Three Hundred Million
Dollars ($300,000,000) (the “Deposit”). Micron shall not be required to maintain
the Deposit in a segregated account.
2.2    ****. ****.
2.3    Application of Deposit Amount. Micron may elect to apply and, if and to
the extent so directed by Intel, shall apply (and shall cause its subsidiaries
and affiliates, as applicable, to apply) the Deposit Amount as a credit against
Micron's or Micron's subsidiaries' or affiliates' invoices to Intel pursuant to
and in the manner described by Section 4.5 of the Supply Agreement.
2.4    Refund. Subject to Section 3.3 below, Micron shall refund to Intel on the
Refund Date the full amount of the Deposit Amount as of the Refund Date;
provided that, at any time prior to the Refund Date, Micron may, at its option,
refund the then-remaining Deposit Amount to Intel, without penalty. All payments
by Micron to Intel hereunder shall be made by wire transfer of immediately
available funds to such account as may be designated by Intel to Micron in
writing from time to time.
ARTICLE 3
ADDITIONAL TERMS
3.1    Default. The occurrence of any one or more of the following events, acts
or occurrences shall constitute an event of default (each an “Event of
Default”):
(a)    any failure by Micron ****;
(b)    any failure by Micron to comply with any of its other covenants or
agreements in this Agreement, or any breach of any of Micron's representations
and warranties in this Agreement, which Default by Micron is not cured within
**** days after Micron receives a notice of such Default from Intel;

-2-
101227897.7



--------------------------------------------------------------------------------




(c)    (i) the entry of a decree, order for relief or adjudication of Micron as
insolvent or bankrupt by a court of competent jurisdiction in any involuntary
case involving Micron under any bankruptcy, insolvency or other similar law now
or hereafter in effect; (ii) the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other similar agent for Micron or
for any substantial part of Micron's assets or property; (iii) the ordering of
the winding up or liquidation of Micron's affairs; (iv) the filing with respect
to Micron of a petition in any such involuntary bankruptcy case, which petition
remains undismissed for a period of sixty (60) days or which is dismissed or
suspended pursuant to Section 305 of the Federal Bankruptcy Code (or any
corresponding provision of any future United States bankruptcy law); (v) the
commencement by Micron of a voluntary case under any bankruptcy, insolvency or
other similar law now or hereafter in effect; (vi) the consent by Micron to the
entry of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar agent for Micron or for any
substantial part of Micron's assets or property; or (vii) the making by Micron
of any general assignment for the benefit of creditors; and
(d)    the material breach by any Micron Party of its obligations under the
Supply Agreement, which Default is not cured by such Micron Party within ****
days after Micron receives a notice of such Default from Intel.
3.2    Report to Intel. Micron shall deliver to Intel promptly and in any event
within thirty (30) days after Micron becomes aware or should reasonably become
aware of the occurrence of a Default, a certificate signed by an officer of
Micron setting forth the details of the Default, and the action which Micron
proposes to take with respect thereto. “Default” means any event that is, or
after notice or passage of time or both would be, an Event of Default.
3.3    Remedies. If an Event of Default occurs, Intel may, at its election,
(a) accelerate the refund of the Deposit Amount, in which case the refund of the
Deposit Amount shall be due and payable immediately, (b) pursue a claim for
payment of the amounts required to be paid hereunder and (c) pursue any and all
other remedies available under Applicable Law; provided that, if an Event of
Default occurs pursuant to Section 3.1(c), the refund of the Deposit Amount
shall be due and payable immediately, unless Intel elects otherwise in a written
notice delivered to Micron.
3.4    Covenant to Maintain Existence. Micron will do all things necessary to
preserve and keep in full force and effect its corporate existence; provided,
however, that, subject to Section 3.6, Micron shall be permitted to engage in
any transaction or series of related transactions for the purposes of
re-incorporating in another United States jurisdiction so long as a Change in
Control does not occur as a result thereof and so long as such re-incorporated
entity remains liable under this Agreement to perform the obligations of Micron
hereunder to the same extent as Micron. For purposes of this Section 3.4, a
“Change in Control” means: (a) an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, or any successor statute or
statutes thereto, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”), but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner (as defined in Rule 13d-3 and Rule 13d-5 of the Exchange Act),
directly or indirectly, of

-3-
101227897.7



--------------------------------------------------------------------------------




more than 50% of the total voting stock of Micron on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or (b) an event or series of
events by which during any period of 12 consecutive months, a majority of the
members of the Board of Directors or other equivalent governing body of Micron
cease to be composed of individuals (i) who were members of that Board of
Directors on the first day of such period, (ii) whose election or nomination to
that Board of Directors was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that Board of Directors or (iii) whose election or nomination to
that Board of Directors was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that Board of Directors.
3.5    Representations and Warranties. Micron hereby represents and warrants to
Intel as of the date hereof that (i) Micron is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware
and has the corporate power and authority to make, execute and deliver this
Agreement to Intel, (ii) this Agreement has been duly executed and delivered by
Micron and is the legal, valid and binding obligation of Micron enforceable
against it in accordance with its terms, except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally, and (iii) the
execution, delivery and performance by Micron of this Agreement does not and
will not (A) violate any provision of the charter or other organizational
documents of Micron, (B) except for consents that have been obtained and are in
full force and effect, conflict with, result in a breach of, or constitute (or
with the giving of notice or lapse of time or both, would constitute) a default
under, or require the approval or consent of any person pursuant to, any
contractual obligation of Micron or violate any Applicable Law binding on Micron
except where such violation, conflict, breach or default would not reasonably be
expected, individually or in the aggregate, to subject Intel to any liability or
(C) result in the creation or imposition of any lien or security interest upon
any asset of Micron or any income or profits therefrom.
3.6    Consolidation, Merger or Transfer of Assets. Micron may consolidate with
or merge into any person or convey, transfer or lease its properties and assets
substantially as an entirety to another person (other than a subsidiary of
Micron) only if: (i) the resulting, surviving or transferee person (if other
than Micron) is a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia;
(ii) such corporation (if other than Micron) assumes all of the obligations of
Micron under this Agreement; (iii) immediately after giving effect to the
transaction, no Event of Default and no Default has occurred and is continuing;
and (iv) Micron delivers to Intel a certificate executed by its principal
executive officer or principal financial officer and an opinion of a nationally
recognized law firm, each stating that such consolidation, merger, conveyance,
transfer or lease complies with the terms of this Agreement, including this
Section 3.6.
ARTICLE 4
MISCELLANEOUS
4.1    Assignment. This Agreement shall be binding upon and inure to the benefit
of the permitted successors and assigns of each Party hereto. Except to the
extent required hereby or as and to the extent expressly permitted by Section
3.4 or 3.6, neither this Agreement nor any right or obligation hereunder may be
assigned or delegated by either Party in whole or in part to any other

-4-
101227897.7



--------------------------------------------------------------------------------




Person, without the prior written consent of the non-assigning Party. Any
purported assignment in violation of the provisions of this Section shall be
null and void and have no effect. No assignment or delegation by any Party will
relieve or release the delegating Party from any of its liabilities and
obligations under this Agreement.
4.2    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission; (b) confirmed delivery by a standard
overnight carrier or when delivered by hand; (c) the expiration of five (5)
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid; or (d) delivery in Person, addressed at the
following addresses (or at such other address for a party as shall be specified
by like notice):
In the case of Micron:
Micron Technology, Inc.
****
****
Attention: ****
Facsimile Number: ****
With a copy to:
Micron Technology, Inc.
****
****
****
Attention: ****
Fax Number: ****
In the case of Intel:
Intel Corporation
****
****
Attention: ****
Facsimile Number: ****
With a copy to:
Intel Corporation
****
****
Attention: ****
Facsimile Number: ****

-5-
101227897.7



--------------------------------------------------------------------------------




Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.
4.3    Waiver. No delay or omission to exercise any right, power or remedy
accruing to Intel upon any breach or default of Micron under this Agreement
shall impair any such right, power or remedy of Intel nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
any similar breach of default thereafter occurring or any waiver of any other
breach or default theretofore or thereafter occurring. The acceptance at any
time by Intel of any past-due amount shall not be deemed to be a waiver of the
right to require prompt payment when due of any other amounts then or thereafter
due and payable. Any waiver, permit, consent or approval of any kind or
character on the part of Intel of any breach of default under this Agreement or
any waiver on the part of Intel of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.
4.4    Severability. ****, should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects and the
Parties shall negotiate in good faith appropriate modifications to this
Agreement that most nearly effects the Parties' intent in entering into this
Agreement.
4.5    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
4.6    ****. ****.
4.7    Certain Waivers by Micron. Micron hereby waives presentment, demand,
protest, notice of dishonor, diligence and all other notices, any release or
discharge arising from any extension of time, discharge of a prior party,
release of any or all of any security given from time to time for this
Agreement, or other cause of release or discharge other than actual payment in
full hereof.
4.8    Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the Parties to this
Agreement.
4.9    Entire Agreement. This Agreement and the applicable provisions of the
Supply Agreement, together with the Exhibits and Schedules hereto and the
agreements and instruments expressly provided for herein, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, between the
Parties hereto with respect to the subject matter hereof. In the event of any
conflict between this Agreement and the Supply Agreement, the provisions of this
Agreement shall control.
4.10    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.

-6-
101227897.7



--------------------------------------------------------------------------------




4.11    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court located in Delaware
and each of the Parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.
4.12    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
4.13    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Signature page follows]













-7-
101227897.7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.


INTEL CORPORATION




By: /s/ Brian Krzanich___________________
Brian Krzanich
Senior Vice President, Chief Operating Officer


MICRON TECHNOLOGY, INC.




By: /s/ D. Mark Durcan____________________
D. Mark Durcan
Chief Executive Officer



THIS IS THE SIGNATURE PAGE FOR THE
DEPOSIT AGREEMENT ENTERED INTO BY AND BETWEEN
INTEL CORPORATION AND MICRON TECHNOLOGY, INC.








--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.
“Change in Control” shall have the meaning set forth in Section 3.4.
“Default” shall have the meaning set forth in Section 3.2.
“Deposit” shall have the meaning set forth in Section 2.1.
“Deposit Amount” means, at any particular time, the then-remaining Deposit
amount that has not been applied to invoices under the Supply Agreement pursuant
to Section 4.5 of the Supply Agreement, ****.
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
“Event of Default” shall have the meaning set forth in Section 3.1.
“Exchange Act” shall have the meaning set forth in Section 3.4.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof.
“Intel” shall have the meaning set forth in the preamble to this Agreement.
“****” ****.
“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Micron Parties” shall have the meaning set forth in Recital A.
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Person” means any natural person and any corporation, firm, partnership, trust,
estate, limited liability company, or other entity resulting from any form of
association.
“Refund Date” means the earlier of (i) the second (2nd) anniversary of the
Effective Date and (ii) thirty (30) days after the date (if any) on which the
Supply Agreement is terminated and all obligations of Intel thereunder to
purchase and pay for Probed Wafers have been

A-1



--------------------------------------------------------------------------------




discharged.
“Supply Agreement” shall have the meaning set forth in Recital A.



A-2

